10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:20-cr-00023-KJD-DJA Document1 Filed 01/10/20 Page 1 of 5

4 #
lt emmy

eos Ag i | ;
4 a ' 9

United States Attorney 2025 JAN IO PH 1:93
District of Nevada U @ see Bee

Nevada Bar No. 13644 8. MAGISTRATE JUDGE
BRIAN WHANG BY

Assistant United States Attommey ee

501 Las Vegas Bivd. South, Ste. 1100
Las Vegas, Nevada 89101

Phone: (702) 388-6336
brian.whang@usdoj.gov

Representing the United States of America

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, COMPLAINT
Magistrate No. 2:20-mj-00010-DJA
Plaintiff agistrate No }
v. | VIOLATION:
18 U.S.C. §§ 922(g)(1) and 924(a)(2) —
Felon in Possession of a Firearm.
ROBERT ISAIAH MARSHALL,
Defendant.
BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned
Complainant, being duly sworn, deposes and states:

Count One
(Felon in Possession of a Firearm)

On or about January 8, 2020, in the State and Federal district of Nevada,
ROBERT ISAIAH MARSHALL,
defendant herein, knowing he had been convicted of a crime punishable by imprisonment for
a term exceeding one year in the State of Nevada, to wit: Burglary, in the Eighth Judicial
District Court for Clark County Nevada, on or about August 17, 2015, in Case No. C-15-

307239-1; Ownership or Possession of a Firearm by a Prohibited Person, in the Eighth

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

Case 2:20-cr-00023-KJD-DJA Document1 Filed 01/10/20 Page 2 of 5

Judicial District Court for Clark County Nevada, on or about August 17, 2015, in Case No.
C-15-307241-1; Attempt Possession of a Firearm by a Convicted Felon, in the Eighth Judicial
District Court for Clark County Nevada, on or about April 24, 2012, in Case No. C-11-
278508-1; and Attempt Possession of a Stolen Firearm, in the Eighth Judicial District Court
for Clark County Nevada, on or about August 30, 2007, in Case No. C-07-233821-1, did
knowingly possess a firearm, to wit: Taurus, model PT111, 9mm, semi-automatic pistol
bearing serial number TK Z56902, said possession being in and affecting interstate commerce |
and said firearm having been shipped and transported in interstate commerce, all in violation
of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

1. Your Complainant is a Special Agent with the Federal Bureau of Investigation
(FBI) currently assigned to the Las Vegas, Nevada Division and have been so employed for
over 10 years. Prior to this, your Complainant was employed for over five years as a Deputy
Sheriff and Detective with the Orange County Sheriff's Office (Florida). Your Complainant
is currently assigned to the FBI's Criminal Apprehension Team (CATs) and is responsible for
investigating a variety of violent crimes, to include bank robbery, kidnapping, extortion,
robbery, carjackings, assaults and murders of federal officers, racketeering related violent
offenses, and domestic and international fugitive matters. Your Complainant has experience
in conducting criminal investigations, including the investigation of criminal groups and
conspiracies as well as the collection of evidence and the identification and use of witnesses,
and he is authorized by law to make arrests in connection with violations of federal law.

2. The following information contained within this criminal complaint is based
upon your Complainant’s participation in this investigation or was provided to him by other

law enforcement personnel. All times noted are approximate.

24}...

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00023-KJD-DJA Document 1 Filed 01/10/20 Page 3 of 5

FACTS ESTABLISHING PROBABLE CAUSE

3. On January 8, 2020, members of the FBI’s Criminal Apprehension Team
(CATs) were conducting physical surveillance of a vehicle believed to be occupied by Robert
Isaiah Marshall (hereinafter “Marshall”). Marshall was the subject of an arrest warrant issued
in Las Vegas Justice Court charging him with Assault with a Deadly Weapon and Prohibited
Person in Possession of a Firearm and the CAT task force had been seeking to arrest him
since late-2019. The vehicle was followed continuously until it arrived at the Chevron station
located at 1003 East Lake Mead Boulevard. A man matching Marshall’s description was
observed exiting the vehicle and entering the Chevron. The vehicle was observed parking
next to a fuel pump.

A, . A short time later, the man, now positively identified as Marshall, was seen
exiting the Chevron station and reentering the vehicle. The vehicle was blocked in by law
enforcement vehicles and Marshall was ordered out of the passenger seat of the vehicle. He
was thereafter taken into custody without incident. When he was being secured with
handcuffs Marshall spontaneously stated to your Complainant and Task Force Officer (TFO)
Troy Radke “I have a gun in my pocket.” Your Complainant could see a noticeable heavy
item weighing down the left side of Marshall’s coat.

5. TFO Randy Dockery removed the item from Marshall’s coat pocket and it was
found to be a loaded silver and black semi-automatic pistol. Closer inspection revealed the
firearm to be a Taurus, model PT111, 9mm, semi-automatic pistol bearing serial number
TKZ56902. The firearm was secured in an evidence bag and impounded in LVMPD’s
evidence. Marshall was transported to the Clark County Detention Center (CCDC) and

booked on his open arrest warrant.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00023-KJD-DJA Document1 Filed 01/10/20 Page 4 of 5

6. Based on your Complainant’s training and experience, he has a reasonable
belief that the Taurus, model PT111, 9mm, semi-automatic pistol bearing serial number
TKZ56902, described herein has been shipped and transported in interstate commerce as that
term is defined in 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

CONCLUSION

7. Your Complainant has reviewed Marshall’s criminal history and that review
revealed that he has a prior convictions for Burglary, in the Eighth Judicial District Court for
Clark County Nevada, on or about August 17, 2015, in Case No. C-15-307239-1; Ownership
or Possession of a Firearm by a Prohibited Person, in the Eighth Judicial District Court for
Clark County Nevada, on or about August 17, 2015, in Case No. C-15-307241-1; Attempt
Possession of a Firearm by a Convicted Felon, in the Eighth Judicial District Court for Clark
County Nevada, on or about April 24, 2012, in Case No. C-11-278508-1; and Attempt
Possession of a Stolen Firearm, in the Eighth Judicial District Court for Clark County
Nevada, on or about August 30, 2007, in Case No. C-07-233821-1. Your Complainant has
learned that these are felony offenses in the State of Nevada, and they are punishable by a
term of imprisonment exceeding one year. The defendant pled guilty to each of the above
referenced offenses, and the defendant was aware at the time that he pled guilty that the
offense to which he was pleading guilty was a felony offense.

[remainder of this page left blank]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00023-KJD-DJA Document1 Filed 01/10/20 Page 5of5

8. Based on the above facts and circumstances, your Complainant believes there
is probable cause that that Robert Isaiah Marshall, Defendant, did violate 18 USC. §§

922(g)(1) and 924(a)(2) — Felon in Possession of a Firearm.

 

  
 
 

Respectfully submitted,
Christopher W. McPeak, Special Agent
Federal Bureau of Investigation
SUBSCREBED and SWORN to before me
this Lv. day of January, 2020.

 

HONORABLE DANIEL J. ALBREGTS
UNITED STATES MAGISTRATE JUDGE

 

 
